Exhibit 10.1

AMENDMENT NO. 2 TO CREDIT AGREEMENT

This AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”), dated as of
June 12, 2014, is executed by and among StanCorp Financial Group, Inc. (the
“Borrower”), the Lenders (as defined below), and Wells Fargo Bank, National
Association, as administrative agent (the “Agent”).

BACKGROUND

A. The Borrower, the lenders party thereto (“Lenders”), the Agent and the other
named agents are party to that certain Credit Agreement dated as of June 22,
2012 and amended as of June 18, 2013 (the “Credit Agreement”).

B. The parties wish to further amend the Credit Agreement as provided herein as
of the date hereof.

C. The Borrower, the Agent and the Lenders are willing to enter into this
Amendment upon the terms and conditions set forth below.

NOW THEREFORE, in consideration of the matters set forth in the recitals and the
covenants and provisions herein set forth, and other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

AGREEMENT

Section 1. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement.

Section 2. Extension of Maturity Date. Pursuant to, and in accordance with, the
terms of Section 4.14 of the Credit Agreement, the Borrower has requested that
the Maturity Date be extended one year to June 22, 2018, and each of the
undersigned Lenders has agreed to such extension.

Section 3. Representations and Warranties. To induce the Agent and the
undersigned Lenders to execute this Amendment, the Borrower hereby represents
and warrants to the Agent and such Lenders as follows:

3.1. the execution, delivery and performance of this Amendment have been duly
authorized by all requisite action of the Borrower, and this Amendment
constitutes the legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, fraudulent transfer, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability;

3.2. each of the representations and warranties in the Credit Agreement are true
and correct in all material respects with the same effect as though made on and
as of the date hereof (except, in each case, to the extent stated to relate to
an earlier date, in



--------------------------------------------------------------------------------

which case such representation or warranty shall have been true and correct on
and as of such earlier date); provided, that if a representation or warranty is
qualified as to materiality, the applicable materiality qualifier set forth
above shall be disregarded with respect to such representation and warranty for
purposes of this provision; and

3.3. no Event of Default or Potential Event of Default exists under the Credit
Agreement or would exist after giving effect to this Amendment.

Section 4. Effectiveness. This Amendment shall become effective upon the receipt
by the Agent of (a) counterparts hereof signed by the Agent, the Swing Line
Lender, the Company and the Lenders, (b) an Officer’s Certificate of Borrower to
the effect set forth in Section 4.14 of the Credit Agreement, (c) the amendment
fee payable to each of the Lenders signatory hereto and (d) such corporate
authorization documents of Borrower as shall reasonably be requested by the
Agent.

Section 5. Reference to and Effect Upon the Credit Agreement.

5.1. Except as specifically provided herein, the Credit Agreement and the other
Loan Documents shall remain in full force and effect and are hereby ratified and
confirmed.

5.2. Except as specifically set forth herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Agent or the Lenders under the Credit Agreement or any
other Loan Document, nor constitute an amendment or waiver of any provision of
the Credit Agreement or any other Loan Document. Upon the effectiveness of this
Amendment, each reference to the Credit Agreement contained therein or in any
other Loan Document shall mean and be a reference to the Credit Agreement as
amended hereby. This Amendment shall constitute a Loan Document for the purposes
of the Credit Agreement and each other Loan Document.

Section 6. APPLICABLE LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION 5-1401 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW.

Section 7. Enforceabilitv and Severabilitv. Wherever possible, each provision in
or obligation under this Amendment shall be interpreted in such manner as to be
effective and valid under applicable law, but if any such provision or
obligation shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

2



--------------------------------------------------------------------------------

Section 8. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which when taken together shall constitute one and the same instrument.
Delivery of a counterpart signature page by facsimile transmission or by e-mail
transmission of an Adobe portable document format file (also known as a “PDF’
file) shall be effective as delivery of a manually executed counterpart
signature page.

Section 9. Costs and Expenses. The Borrower hereby affirms its obligation under
Section 12.3 of the Credit Agreement to reimburse the Agent for all reasonable
and documented out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, execution and delivery of this Amendment, including
but not limited to the attorneys’ fees and expenses for the Agent with respect
thereto.

[signature pages follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the day
and year first above written.

 

BORROWER:         STANCORP FINANCIAL GROUP, INC.    

/s/ Robert M. Erickson

    By: Robert M. Erickson     Title: Vice President, Controller and Treasurer
LENDERS:           WELLS FARGO BANK, NATIONAL ASSOCIATION, individually and as
Administrative Agent, Swingline Lender, Issuing Lender and a Lender    

/s/ Grainne M. Pergolini

    By: Grainne M. Pergolini     Title: Director     U.S. BANK NATIONAL
ASSOCIATION, as Syndication Agent and a Lender    

/s/ Inna Kotsubey

    By: Inna Kotsubey     Title: Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Documentation Agent and a Lender

/s/ Thomas A. Kiepura

By: Thomas A. Kiepura Title: Senior Credit Executive THE NORTHERN TRUST COMPANY,
as a Lender

/s/ Joshua Metcalf

By: Joshua Metcalf Title: Officer THE BANK OF NEW YORK MELLON, as a Lender

/s/ Adim Offurum

By: Adim Offurum Title: Vice President BARCLAYS BANK PLC, as a Lender

/s/ Noam Azachl

By: Noam Azachl Title: Vice President



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender

/s/ Mark Walton

By: Mark Walton Title: Authorized Signatory